In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐3599 
JAMES MELTON, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

TIPPECANOE COUNTY, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

            Appeal from the United States District Court for the 
        Northern District of Indiana, Hammond Division at Lafayette. 
             No. 4:11‐CV‐46 — Theresa L. Springmann, Judge. 
                                  ____________________ 

    ARGUED MARCH 31, 2016 — DECIDED SEPTEMBER 22, 2016 
                 ____________________ 

   Before  MANION  and  KANNE,  Circuit  Judges,  and  PEPPER, 
District Judge. 
    KANNE, Circuit Judge. After he disregarded an order from 
his supervisor that he could not change his schedule to make 
up  for  missed  time,  Plaintiff  James  Melton  was  discharged 
from  his  job  at  the  Tippecanoe  County  Surveyor’s  Office. 
                                                 
  The  Honorable  Pamela Pepper,  of  the  United  States  District  Court  for 

the Eastern District of Wisconsin, sitting by designation. 
2                                                      No. 14‐3599 

Melton later filed suit against the County, alleging that dur‐
ing his time there, he had arrived early and worked through 
lunch  every  day  and  was  not  compensated  for  overtime  in 
violation of the Fair Labor Standards Act. The district court 
granted  summary  judgment  to  the  County  because  Melton 
had  not  designated  sufficient  evidence  to  find  that  he 
worked more than forty hours in a workweek. We affirm. 
                         I. BACKGROUND 
     A. Factual Background 
     Melton worked in the Tippecanoe County Surveyor’s Of‐
fice from July 6, 2009, through his termination on September 
1,  2010.  Regular  work  hours  in  the  Surveyor’s  Office  were 
from  8:00  a.m.  to  4:30  p.m.  with  a  one‐hour  floating  lunch 
break.  On  May  13,  2010,  Melton  asked  his  supervisor  in  an 
email if he could take a class during work hours and “make 
up  the  4  hours  a  week  by  only  taking  1/2hour  [sic]  lunches 
and  coming  in  1/2hour  [sic]  early  on  T,R,F.”  His  supervisor 
responded by email that Melton could take the class, but due 
to  concerns  about  supervision  and  being  able  to  keep  track 
of  time,  he  could  not  make  up  the  missed  time.  Instead,  he 
would  have  to treat the time as unpaid or as  vacation  time. 
Melton  acknowledged  his  supervisor’s  answer,  responding 
“[t]hat is fine with me.” 
    When his class began the week of August 23, 2010, Mel‐
ton  worked  through  lunch  on  one  day  and  came  in  early 
three  days  that  week.  Melton  was  paid  for  the  additional 
time worked, but he was also terminated for failing to follow 
his supervisor’s order that he could not work extra time. 
                               
No. 14‐3599                                                        3 

   B. Procedural Background 
    Each week while he was employed at the Surveyor’s Of‐
fice, Melton would certify a timecard reporting the hours he 
worked. According  to  County  records,  Melton  was  paid  for 
all of the hours that he certified he worked. Not so, accord‐
ing to Melton. Melton filed suit in state court alleging viola‐
tions  of  the  Fair  Labor  Standards Act  (“FLSA”),  29  U.S.C.  § 
207(a), and the Indiana Wage Claim law, Ind. Code § 22‐2‐9‐
2(a).  The  County  subsequently  removed  the  case  to  federal 
court.  
    In  his  complaint,  Melton  alleged  that  his  timecards  did 
not accurately reflect the hours he worked because when he 
put his actual time worked on his timecard, the office secre‐
tary would reduce his hours to 37.5, telling him that he could 
not be paid for more than 37.5 hours in a workweek. Specifi‐
cally,  Melton  claimed  that  he  was  not  compensated  for  (1) 
time  worked  before  8  a.m.  even  though  his  supervisor  told 
him  to  come  to  work  early  every  day  and  (2)  time  worked 
through all or part of his floating lunch each day. 
    In support of his claim that he was not properly compen‐
sated,  and  in  response  to  discovery  requests,  Melton  pro‐
duced  a  spreadsheet  created  from  memory  that  purports  to 
show the dates and times he worked during the whole of his 
employment with Tippecanoe County.  
   The  County  moved  for  summary  judgment  on  several 
grounds.  In  particular,  it  argued  that  Melton  “was  paid  for 
the time he certified … , his recollection of uncertified time is 
demonstrably unreliable, and … he did not take those steps 
available to him to put Tippecanoe County on notice of any 
4                                                        No. 14‐3599 

allegedly  inadequate  compensation.”  (Def.’s  Mot.  Summ  J. 
22.) 
    In  response,  Melton  refused  to  address  the  County’s  ar‐
gument that his “memory is unreliable,” calling it a “prema‐
ture  argument”  that  “concerns  credibility  to  be  decided  at 
trial.” (Pl.’s Opp. to Def.’s Mot. Summ. J. 7 n.2.) Instead, Mel‐
ton  addressed  the  County’s  argument  that  it  did  not  have 
knowledge  of  Melton’s  additional  work  hours  by  designat‐
ing the following testimony from his deposition as evidence 
that he worked hours for which he was not compensated: (1) 
that  he submitted  time sheets with more  than 37.5 hours to 
the secretary; (2) that she would return a “corrected version” 
with 37.5 hours; (3) that she told him he would not be paid 
for  hours  worked  beyond  37.5;  (4)  that  Melton  was  told  by 
his supervisor on three occasions that he was required to be 
at  work  before  8:00  a.m.;  and  (5)  that  he  spoke  with  his  su‐
pervisor three times about working hours that were not be‐
ing  paid.  Melton  did  not  point  to  any  evidence  regarding 
unpaid lunch hours nor did he rely on his spreadsheet as ev‐
idence of his unpaid hours. 
    In  reply,  the  County  noted  that  Melton  had  only  desig‐
nated evidence related to “about twenty unpaid minutes per 
day  before  work”  and  no  evidence  of  working  through 
lunch.  Therefore,  the  County  argued,  Melton  only  had  evi‐
dence upon which a reasonable juror could find, at the most, 
an additional one hour and forty minutes of time worked in 
a week. Because that additional time would only account for 
a  workweek  of  39.2  hours,  the  County  argued  that  Melton 
could  not  establish  a  FLSA  violation,  which  requires  the 
plaintiff to show uncompensated hours in excess of forty per 
week.  
No. 14‐3599                                                             5 

   The  district court  agreed, and  it granted  summary  judg‐
ment to the County. The district court found that Melton had 
only designated an additional one hour and forty minutes of 
uncompensated  time.  That  time,  the  district  court  found, 
was insufficient to establish a FLSA violation because Melton 
had  not  shown  that  he  worked  in  excess  of  forty  hours  per 
week.  The  district  court  then  declined  to  exercise  supple‐
mental  jurisdiction  over  Melton’s  state‐law  claim  and  dis‐
missed it without prejudice. Melton appealed.  
                             II. ANALYSIS 
   We  review  de  novo  a  district  court’s  grant  of  summary 
judgment. Peretz v. Sims, 662 F.3d 478, 480 (7th Cir. 2011). Be‐
cause our review is de novo, “we may affirm on any ground 
supported  in  the  record,  so  long  as  that  ground  was  ade‐
quately  addressed  in  the  district  court  and  the  nonmoving 
party  had  an  opportunity  to  contest  the  issue.”  Id.  (internal 
quotation marks omitted). 
    Summary  judgment  is  appropriate  where  “there  is  no 
genuine  dispute  as  to  any  material  fact  and  the  movant  is 
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). 
In  reviewing  whether  the  movant  is  entitled  to  a  grant  of 
summary judgment, we take all facts and draw all reasona‐
ble  inferences  in  favor  of  the  non‐moving  party.  Peretz,  662 
F.3d  at  480;  see  also  Anderson  v.  Liberty  Lobby,  Inc.,  477  U.S. 
242,  255  (1986).  When  opposing  a  properly  supported  mo‐
tion  for  summary  judgment,  the  non‐moving  party  must 
“cit[e]  to  particular  parts  of  materials  in  the  record”  or 
“show[]  that  the  materials  cited  do  not  establish  the  ab‐
sence … of a genuine dispute.” Fed. R. Civ. P. 56(c).  
6                                                                No. 14‐3599 

    FLSA provides that “no employer shall employ any of his 
employees …  for  a  workweek  longer  than  forty  hours  un‐
less” it pays the employees overtime pay. 29 U.S.C. § 207(a). 
But, an employee who brings suit pursuant to FLSA “has the 
burden of proving that he performed work for which he was 
not properly compensated.” Anderson  v. Mt. Clemens Pottery 
Co., 328 U.S. 680, 686–87 (1946), superseded on other grounds by 
Portal‐to‐Portal Act of 1947, 29 U.S.C. §§ 251–62. 
    Where the employee alleges that his employer kept inac‐
curate  records,  he  “has  carried  out  his  burden  if  he  proves 
that  he  has  in  fact  performed  work  for  which  he  was  im‐
properly  compensated  and  if  he  produces  sufficient  evi‐
dence to show the amount and extent of that work as a mat‐
ter of just and reasonable inference.” Id. at 687. At that point, 
“[t]he  burden  then  shifts  to  the  employer  to  come  forward 
with  evidence  of  the  precise  amount  of  work  performed  or 
with evidence to negative the reasonableness of the inference 
to be drawn from the employee’s evidence.” Id. at 687–88. 
    Here, Melton has called into question the accuracy of the 
County’s  records  by  alleging  that  the  secretary  told  him  he 
could not be paid for more than 37.5 hours per week. Melton 
testified  that  she  would  always  “correct”  his  timecards  to 
37.5  hours  if  he  claimed  more.1  By  calling  into  question  the 
accuracy of the County’s  records,  Melton  had to  “produce[] 
sufficient  evidence  to  show  the  amount  and  extent  of  that 
work as a matter of just and reasonable inference.” Id. at 687.  
                                                 
1  This  “fact”  is  belied  by  hard  evidence,  which  shows  that  Melton  was 

paid  for  more  than  37.5  hours  in  several  different  weeks.  We  assume, 
however,  that  Melton’s  testimony  that  the  secretary  would  correct  his 
timesheets  to  37.5  hours  is  sufficient  evidence  to  withstand  summary 
judgment as to the accuracy of the County’s records. 
No. 14‐3599                                                                      7 

      A. Evidence of Working through Lunch 
     We note first that in his complaint, Melton alleged that he 
“would  work  through  all  or  part  of  his  lunch  break.” 
(Amended  Compl.  ¶ 20.)  He  did  not,  however,  in  his  re‐
sponse to the County’s motion for summary judgment, des‐
ignate any evidence to support his claim, nor did Melton re‐
ly  on  his  own  spreadsheet  as  evidence  of  his  unpaid  lunch 
hours or respond to the County’s argument that his spread‐
sheet was demonstrably unreliable.2 
    Instead  of  rehabilitating  the  spreadsheet  as  competent 
evidence of his work hours or even addressing its reliability, 
Melton’s  response  was  that  the  County’s  argument  was 
“premature” and an issue of “credibility to be decided at tri‐
al.” Melton is wrong. That is because  
           “[d]ocuments or objective evidence may contradict 
           the  witness’  story;  or  the  story  itself  may  be  so  in‐
                                                 
2 In response to the County’s statement of facts, Melton wrote:  

           Melton  was  told  on  multiple  occasions  that  this  extra 
           time was required. See (Melton Dep. pp. 25, 33–35) (Mr. 
           Melton was told on three (3) occasions by [his direct su‐
           pervisor] that he was required to be at work prior to 8:00 
           a.m.  to  go  to  the  worksite).  Moreover,  with  regard  to 
           lunches,  the  testimony  cited  by  the  County  does  not 
           support  the  alleged  fact.  The  only  testimony  regarding 
           lunches taken by Mr. Melton is from [a co‐worker] who 
           acknowledges  that  he  rarely  worked  with  Mr.  Melton 
           out  in  the  field  and  did  not  pay  attention  to  his  lunch 
           habits when working in the office. See (Deposition of [co‐
           worker] pp. 21–22). 
(Pl.’s  Resp.  to  Def.’s  Mot.  Summ.  J.  4.)  Nowhere  does  Melton  cite  testi‐
mony  indicating  that  he  did  work  through  lunches.  The  only  specific 
facts designated relate to hours worked before 8 a.m. 
8                                                       No. 14‐3599 

       ternally inconsistent or implausible on its face that 
       a  reasonable  factfinder  would  not  credit  it.” … 
       [That]  principle  is  equally  applicable  to  summary 
       judgment, and we may state it thus: testimony can 
       and should be rejected without a trial if, in the cir‐
       cumstances, no reasonable person would believe it. 
Seshadri v. Kasraian, 130 F.3d 798, 802 (7th Cir. 1997) (quoting 
Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985)).  
    In  other  words,  a  plaintiff  alleging  a  violation  of  FLSA 
may not rely on “unsupported ipse dixit [that] is flatly refut‐
ed  by  the  hard  evidence  proffered  by”  the  defendant.  See 
Turner v. The Saloon, Ltd., 595 F.3d 679, 690 (7th Cir. 2010) (al‐
teration  in  original  and  internal  quotation  marks  omitted). 
The  County  was  permitted  to  “negative  the  reasonableness 
of the inference to be drawn from” Melton’s spreadsheet, Mt. 
Clemens, 328 U.S. at 687–88, which it  did convincingly.  Mel‐
ton  cannot  survive  summary  judgment  where  the  County 
negated the reasonableness of his claim of unpaid lunchtime 
hours, and he failed to rehabilitate his demonstrably implau‐
sible deposition “testimony by spreadsheet.” 
    Melton  testified  at  his  deposition  that  the  source  of  in‐
formation for the spreadsheet was his own memory. Relying 
on  the  employee’s  recollection  is  permissible  given  the  un‐
likelihood that an employee would keep his own records of 
his  work  hours.  See  Mt.  Clemens,  328  U.S.  at  687;  see  also 
Kuebel v. Black & Decker Inc., 643 F.3d 352, 362 (2d Cir. 2011). 
But  relying  on  recollection  does  not  mean  the  plaintiff  may 
survive  summary  judgment  where  his  recollection  “is  flatly 
refuted” by other evidence in the record, Turner, 595 F.3d at 
690, or his story is so “internally inconsistent or implausible 
on  its  face”  that  “no  reasonable  person  would  believe  it.” 
No. 14‐3599                                                          9 

Seshadri, 130 F.3d at 802. At the very least, an employee rely‐
ing  on  his  own  recollection  to  prove  a  violation  of  FLSA 
must  have  a  reasonably  reliable  story;  FLSA  plaintiffs  are 
still bound to the requirements of Rule 56. 
   We  note  first  that  there  are  several  weeks  in  Melton’s 
spreadsheet  where  he  seeks  compensation  for  purportedly 
uncompensated  hours.  But  contemporaneous  County  rec‐
ords  show  that  many  of  those  hours  were  compensated.  We 
take,  as  an  example,  the  pay  period  from  June  1,  2010, 
through  June  15,  2010.  Melton’s  County  time  card  indicates 
that  on  June  3,  2010,  he  worked  7.5  “regular  hours”  and  1 
“other  compensable  hour[]”  for  a  total  of  8.5  hours  worked 
that day. His spreadsheet indicates that he worked 8.5 hours 
that day but that one hour was unpaid. The same occurs on 
June 8, 2010. County records show that he worked and was 
paid for 8.5 hours; his spreadsheet indicates that he worked 
8.25 hours, and that the .75 hours worked beyond the 7.5 was 
unpaid. It is neither a just nor reasonable inference to draw 
that  Melton  is  entitled  to  compensation  for  hours  already 
compensated.  
    Moreover,  in  his  complaint,  Melton  alleged  that  he 
“would  work  through  all  or  part  of  his  lunch.”  But  there  is 
not a single day on his spreadsheet where he accounts for tak‐
ing  any  portion  of  a  lunch  break.  Instead,  he  blindly  seeks 
compensation  for  every  single  day’s  lunch.  His  spreadsheet 
also  indicates—and  he  claims—that  he  was  never  paid  for 
more than 37.5 hours. That claim is blatantly contradicted by 
the  County’s  payroll  records,  which  show  several  occasions 
where  Melton  was  compensated  for  hours  worked  beyond 
37.5. 
10                                                       No. 14‐3599 

    As discussed, Melton chose not to respond to the Coun‐
ty’s  attack  on  the  implausibility  of  his  lunch‐hours  claim  in 
his spreadsheet. He did so at his own risk. Because Melton’s 
spreadsheet  “testimony  can  and  should  be  rejected …  [be‐
cause] no reasonable person would believe it,” Seshadri, 198 
F.3d at 802, he has not produced sufficient evidence to show 
“the  amount  and  extent”  of  the  hours  he  worked  through 
lunch  “as  a  matter  of  just  and  reasonable  inference.”  Mt. 
Clemens, 328 U.S. at 687. Therefore, the County is entitled to 
summary judgment on claims arising from allegedly unpaid 
lunchtime hours worked. 
      B. Evidence of Arriving Early 
    Melton  did,  however,  provide  sufficient  evidence  upon 
which  a  reasonable  juror  could  conclude  that  he  worked 
hours  before  8:00  a.m.  (at  the  behest  of  his  supervisor)  for 
which he was not compensated. Even crediting this testimo‐
ny, however, does not save Melton’s case. That is because the 
time he worked before 8 a.m. is insufficient to establish that 
there is a material dispute of fact.  
    In  his  opposition  to  summary  judgment,  Melton  said  he 
was  told  he  would  not  be  paid  for  hours  worked  beyond 
37.5,  but  that  he  needed  to  come  in  before  8:00  a.m.  In  his 
spreadsheet, he alleges forty‐five minutes per week worked 
before 8:00 a.m.—an additional .75 hours of time, which only 
brings  his  total  workweek  hours  to  38.25. In  his  deposition, 
he testified that he came in about twenty minutes early every 
day—1 hour and 40 minutes of additional time. Ignoring the 
inconsistency,  and  even  under  his  more  generous  estimate, 
Melton  has  not  produced  sufficient  evidence  to  show  that 
there  is  a  dispute  of  material  fact.  Neither  an  additional  45 
minutes nor 1 hour and 40 minutes per week to his 37.5 reg‐
No. 14‐3599                                                          11 

ular hours is sufficient to show that he worked in excess of 40 
hours  per week—the threshold  requirement  for  FLSA  to  ap‐
ply.  
    Melton  argues  that  the  district  court  (and  presumably 
this court) cannot rely on this theory because the County did 
not raise it at the summary judgment stage until its reply. It 
is true that the specific argument advanced by the County—
that Melton had only designated 39.2 hours per week—was 
not put forth until its reply. But there was no error in relying 
on the argument because Melton had a “meaningful oppor‐
tunity to come forward with all of [his] evidence” of uncom‐
pensated  lunch  hours—a  central  issue  in  the  case.  Sublett  v. 
John  Wiley  &  Sons,  Inc.,  463  F.3d  731,  735–36  (7th  Cir.  2006) 
(internal  quotation  marks  omitted);  see  also  Def.’s  Mot. 
Summ. J. 20 (“[W]hen Mr. Melton worked through lunch, he 
claimed the time and was compensated for it.”). 
     As we explained earlier, even if Melton had put forth his 
evidence  supporting  his  claim  of  overtime  lunch  hours,  his 
testimony by spreadsheet is so “internally inconsistent [and] 
implausible  on  its  face”  that  it  cannot  satisfy  Melton’s  bur‐
den to establish a prima facie FLSA case. Seshadri, 130 F.3d at 
802. Melton knew that the County was arguing that his rec‐
ollection and spreadsheet were “unreliable,” and he certain‐
ly  had  a  meaningful  opportunity  to  address  that  argument. 
Instead,  he  deemed  it  “premature.”  It  was  not,  and  neither 
was the district court’s grant of summary judgment. 
                          III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
grant of summary judgment to the County.